         Case 2:18-cv-02301-KJD-EJY Document 31 Filed 12/01/20 Page 1 of 1




 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT

 7                                 DISTRICT OF NEVADA

 8   DONOVAN JOSEPH,                               Case No.: 2:18-cv-02301-KJD-GWF

 9         Petitioner
                                                                  ORDER
10 v.

11 BRIAN WILLIAMS, et al.,

12         Respondents

13

14        Before the court is petitioner Donovan Joseph’s motion for extension of time to

15 file a reply in support of his 28 U.S.C. § 2254 habeas corpus petition. Good cause

16 appearing,

17        IT IS ORDERED that petitioner’s motion for extension of time to file a reply in

18 support of his petition (ECF No. 29) is GRANTED nunc pro tunc.

19        Dated: December 1, 2020

20                                                    _____________________________
                                                      KENT J. DAWSON
21                                                    UNITED STATES DISTRICT JUDGE

22

23
